Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 15, 2018

                                      No. 04-17-00757-CV

   IN THE INTEREST OF D.E.M., A.F.G, M.L.R.G., K.E.G., AND A.G., CHILDREN,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-02236
                      The Honorable Angelica Jimenez, Judge Presiding


                                         ORDER
        The State’s brief was due on February 6, 2018. See TEX. R. APP. P. 38.6(b). On the due
date, the State filed a first motion for a twenty-day extension of time to file its brief. The next
day, the State filed its brief.
       The State’s motion is GRANTED. The State’s brief is deemed timely filed.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court